This is in response to the Applicant's arguments and amendments filed on 13 May 2022 in which claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ali Uyanik on 24 May 2022.
The application has been amended as follows: 
In the claims:
1. (Currently amended) A computer-implemented method for controlling broadcast, unknown- unicast, and multicast (BUM) traffic, the method comprising:
at a VTEP associated with a first Ethernet segment, obtaining network information regarding a set of virtual extensible local area network (VxLAN) tunnel endpoints (VTEPs), the set of VTEPs being associated with a second Ethernet segment; and
using the network information by the VTEP associated with the first Ethernet segment and the at least some VTEPs among the set of VTEPs associated with the second Ethernet segment to determine a designated forwarder 
2. 	(Previously Presented)
3-8.	(Original)
9. (Currently amended) A non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, cause steps to be performed comprising:
obtaining from a VTEP, which is associated with a first Ethernet segment, network information regarding a set of virtual extensible local area network (VxLAN) tunnel endpoints (VTEPs), the set of VTEPs being associated with a second Ethernet segment; and
using the network information by the VTEP associated with the first Ethernet segment and the at least some VTEPs among the set of VTEPs associated with the second Ethernet segment to determine a designated forwarder 
10-14.	(Original)
15. (Currently amended) An information handling system for controlling broadcast, unknown- unicast, and multicast (BUM) traffic, the information handling system comprising:
one or more processors; and 
a non-transitory computer-readable medium or media comprising one or more sets of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising:
obtaining from a virtual extensible local area network (VxLAN) tunnel endpoint (VTEP), which is associated with a first Ethernet segment, network information regarding a set of VTEPs associated with a second Ethernet segment;
using the network information by the VTEP associated with the first Ethernet segment and the at least some VTEPs among the set of VTEPs associated with the second Ethernet segment to determine a designated forwarder 
receiving BUM traffic from a host;
sending the BUM traffic to the designated forwarder; and
using a VLAN-ID to generate a flood list that comprises the designated forwarder.
16-20.	(Original)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        05/24/2022